Citation Nr: 0002904	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to a rating in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998.

2. Entitlement to an increased rating for varicose veins of 
the left leg as of January 12, 1998, currently rated 20 
percent disabling.

3. Entitlement to an increased rating for varicose veins of 
the right leg as of January 12, 1998, currently rated 20 
percent disabling.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1944.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The RO has granted separate 20 percent disability ratings for 
varicose veins of the right and left legs under the "new" 
version of the cardiovascular ratings only although the 
appellant filed his initial claim prior to the revision of 
the regulations.  Inasmuch as the revised cardiovascular 
regulations do not allow for their retroactive application 
prior to January 12, 1998, the Board has restyled the issues 
pertaining to the appellant's bilateral varicose claim as 
shown above.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2. The appellant's bilateral varicose veins are manifested by 
subjective complaints of pain in the calves, relieved by 
elevation and massage.  

3. Objective findings of the appellant's bilateral varicose 
veins include bilateral varicosities in the thigh and leg, 
with no bleeding, paresthesias, ulcerations, edema, 
erythema, eczema or evidence of staris dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for bilateral varicose veins prior to January 12, 1998 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.41, Diagnostic 
Code 7120 (1997). 

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity from January 12, 
1998 to the present have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.41, Diagnostic Code 7120 (1999).

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right lower extremity from January 12, 
1998 to the present have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.41, Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating 
well-grounded claims, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is a May 
1998 VA evaluation.

The appellant was noted to have mild bilateral varicose veins 
during his VA separation examination from active duty in 
1944.  At that time, he had venous protrusions along the long 
saphenous veins with mild ankle edema, and there were 
secondary skin changes in both feet.

The veteran was granted service connection for bilateral 
varicose veins in an August 1995 rating decision.  Initially, 
the disability was rated 10 percent disabling.

The appellant's symptoms, noted as of January 1994, were pain 
in both legs on use; treatment consisted of keeping the legs 
elevated as much as possible and the avoidance of prolonged 
standing.  Specifically, an August 1994 progress report from 
the Miami VAMC noted that the patient was advised to use 
Jobst stockings, which he had not yet obtained.  The 
examining physician noted edema, varicosities and 
hyperpigmentation; the appellant did not have ulcers.  In 
September 1994, the examining physician again noted bilateral 
varicosities and edema in the left lower extremity, below the 
knee.  Similar findings were noted again in December 1995.

Mild edema was noted in an August 1996 examination at the 
Miami Heart Institute, and diagnosis was venous stasis 
dermatitis.  A March 1997 examination noted varicosities 
between the foot and ankle and edema between the foot and the 
ankle.  The appellant was negative for ecchymosis.

A July 1997 examination revealed that the appellant suffered 
from venous stasis with intermittent claudication, tinea 
pedis, and painful elongated nails.  The pain in his calves 
was relieved by elevation and massage.  The appellant 
complained of an increasing number of varicose veins that had 
begun to appear in the upper calf area bilaterally.

The following month, a VA Compensation Examination indicated 
that the appellant again gave subjective complaints of pain 
in his calves at night.  Objective evidence showed that the 
appellant had bilateral varicosities in his thigh and leg, 
with no bleeding.  Skin appearance was intact with no rash, 
and skin temperature was warm to the touch.  There was no 
paresthesias or cardiac involvement.  The examiner indicated 
that the appellant's varicose veins would not or, at worst, 
minimally affect his activities of daily living.

The most recent evidence of record is a May 1998 evaluation, 
in which the appellant was diagnosed with varicose veins to 
the thigh level, with no ulcerations, edema, erythema or 
evidence of staris dermatitis.  There was no surgical 
indication at that time.  Continued leg elevation and thigh 
high stockings were recommended again.  
The rating criteria for disease of the arteries and veins 
were revised effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
However, the revised cardiovascular regulations do not allow 
for their retroactive application prior to January 12, 1998.

Under Diagnostic Code 7120, varicose veins, the former rating 
criteria provided a rating of 10 percent for moderate 
disability, varicosities of the superficial veins below the 
knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation is rated 20 percent when unilateral and 30 
percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
is rated 40 percent when unilateral and 50 percent when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, is rated 50 percent 
when unilateral and 60 percent when bilateral.

Under revised Diagnostic Code 7120, effective January 12, 
1998, varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery are rated 10 percent 
disabling.  A 20 percent rating is assigned for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
assigned for massive, board-like edema with constant pain at 
rest.  A note following revised Diagnostic Code 6120 provides 
that the foregoing evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
each involved extremity is to be evaluated separately and the 
ratings combined using the bilateral factor, if applicable.  
See 38 C.F.R. §§ 4.25, 4.26.  This is a change from the prior 
criteria, as noted above.

1. Entitlement to a rating in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998.

As alluded to above, the appellant filed a claim for an 
increased rating for his varicose veins in December 1995.  
The RO denied an increased evaluation by way of a rating 
decision dated in July 1996.  The appellant subsequently 
filed a timely notice of disagreement.  In a June 1998 rating 
decision, the RO applied the revised regulation and awarded 
separate ratings of 20 percent for varicose veins in each 
leg.  In addition, a bilateral factor of 3.6 % was added.  
Inasmuch as the revised cardiovascular regulations do not 
allow for their retroactive application prior to January 12, 
1998, the Board now must determine whether the appellant is 
entitled to a rating in excess of 10 percent for bilateral 
varicose veins prior to January 12, 1998.  

The Board finds that the appellant has satisfied the criteria 
for a "moderately severe" disability under the "former" DC 
7120 prior to January 12, 1998.  Indeed, medical evidence of 
record shows that he had bilateral superficial veins above 
and below the knee; varicosities of the long saphenous; and 
symptoms of pain, without involvement of the deep 
circulation.  The appellant did not have marked distortion 
and sacculation, with edema and episodes of ulceration, 
symptoms required for a "severe" disability under DC 7120.  
Because the appellant's varicose vein disorder is bilateral, 
the Board concludes that the appellant is entitled to a 30 
percent evaluation, but no more, for the period prior to 
January 12, 1998.

It is noted that this determination is made based on the old 
criteria.  The 30 percent rating is assigned for bilateral 
impairment.  The new schedular provisions provide for 
separate assignment of individual ratings.  In this case, the 
RO determined that a combined 40 percent rating (20 percent 
for each extremity) is warranted.  This results in an 
increased rating, effective the date of the new criteria.


2. Entitlement to an increased rating for varicose veins of 
the left leg as of January 12, 1998.

The revised regulation has resulted in award of 20 percent 
for the left leg with an added bilateral factor as of January 
12, 1998.  After review of the entire record, the Board finds 
that the criteria for a rating in excess of 20 percent for 
the varicose veins in the veteran's left leg have not been 
met.  There is no indication that the vascular disorder is 
manifested in the left leg by either statis pigmentation or 
eczema, required for a 40 percent rating under revised DC 
7120.  There is also no indication that the vascular disorder 
is manifested in the left leg by persistent ulceration, 
subcutaneous induration, or eczema that would support the 
assignment of a 60 percent rating, or by the massive, board-
like edema that would warrant the assignment of a 100 percent 
rating.  Therefore, the Board concludes that the criteria for 
a schedular rating in excess of 20 percent for varicose veins 
in the appellant's left leg have not been met.

3.  Entitlement to an increased rating for varicose veins of 
the right leg as of January 12, 1998.

The revised regulation has resulted in a rating of 20 percent 
for the right leg with an added bilateral factor as of 
January 12, 1998.  After review of the entire record, the 
Board finds that the criteria for a rating in excess of 20 
percent for the varicose veins in the veteran's right leg 
have not been met.  There is no indication that the vascular 
disorder is manifested in the right leg by either statis 
pigmentation or eczema, required for a 40 percent rating 
under revised DC 7120.  There is also no indication that the 
vascular disorder is manifested in the right leg by 
persistent ulceration, subcutaneous induration, or eczema 
that would support the assignment of a 60 percent rating, or 
by the massive, board-like edema that would warrant the 
assignment of a 100 percent rating.  Therefore, the Board 
concludes that the criteria for a schedular rating in excess 
of 20 percent for varicose veins in the appellant's right leg 
have not been met.

Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board has also considered 
the provisions of 38 C.F.R. § 4.7, which provide for 
assignment of the next higher evaluation where the disability 
picture more closely approximates the criteria for the next 
higher evaluations.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  In this case, 
the veteran's disability picture from bilateral varicose 
veins does not more closely approximate the criteria for the 
next higher rating under the current rating criteria, as 
discussed above.

In exceptional cases where the schedular evaluations are 
found to be inadequate, consideration of an "extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are assignable for 
varicose veins, but the symptomatology required to support a 
higher rating is not demonstrated in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not recently required 
hospitalization or frequent treatment for disability 
associated with varicose veins.  Nor has it been shown that 
such disability otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Thus, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.


ORDER

An increased rating, of 30 percent, but no more, for 
bilateral varicose veins, prior to January 12, 1998, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

An increased rating for varicose veins of the right leg, as 
of January 12, 1998, is denied.

An increased rating for varicose veins of the left leg, as of 
January 12, 1998, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

